DETAILED ACTION
This Non-Final Office Action is in response to the above identified patent application filed on April 23, 2021.  Claims 1 – 20 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 17 & 19 of U.S. Patent No. 11,220,303 in view of (U.S. Patent Number 5,544,799) to Didlake. 
U.S. Patent No. 11,220,303 and the instant patent application 17/239,235 BOTH set forth: “A swingable accessory mount assembly, comprising: 
a single receiver mount configured for mounting to a hitch receiver of a vehicle, wherein a centerline bisects the receiver mount in a vertical direction; 
a first arm having a first end and a second end, the first end attached to the receiver mount, the first arm extending laterally from the receiver mount to the second end; 
a second arm having a first end and a second end, the first end pivotally attached to or near the second end of the first arm, the second arm movable between a closed position and an open position relative to the first arm; 
a hitch adapter attached to or near the second end of the second arm; wherein, when the second arm is in the closed position, a center of the hitch adapter is offset from the centerline and is located on an opposite lateral side of the centerline from the second end of the first arm; 
 	wherein the hitch adapter is located above the receiver mount;
  	wherein one of the first arm and the second arm comprises a curved or angled portion and a horizontal portion;
  	wherein the curved or angled portion is located closer to the receiver mount than the horizontal portion;
 	further comprising a lock-closed arrangement configured to secure the second arm in the closed position;
 	further comprising a support bar having a first end and a second end each connected to the second arm, wherein the lock-closed arrangement is located at or near the first end of the support bar;
  	further comprising a gusset between the second arm and the first end of the support bar;
  	wherein the gusset at least partially covers the lock-closed arrangement when the accessory mount assembly is viewed from the rear;
  	wherein at least a portion of the lock-closed arrangement is located directly rearward of the gusset when the accessory mount assembly is viewed from the rear;
	wherein the gusset supports at least a portion of the lock-closed arrangement;
wherein the lock-closed arrangement comprises a handle, wherein the handle is located on an opposite side of the support bar from the gusset;
wherein the support bar has a vertical portion and a portion having an oblique angle relative to the second arm;
  	wherein the portion having the oblique angle comprises the first end of the support bar or is located closer to the first end than the second end of the support bar;
 	further comprising a spare wheel mount;
wherein the spare wheel mount is supported on a support column, wherein the support column is located directly above the receiver mount;  
wherein the lock-closed arrangement comprises a lock tab carried by one of the first arm and the second arm and a cooperating aperture defined by the other of the first arm and the second arm, wherein a lock pin extends through a lock-tab aperture of the lock tab and into the aperture; 
wherein the lock-closed arrangement comprises a lock eyelet carried by one of the first arm and the second arm and an aperture defined by the other of the first arm and the second arm, wherein the lock eyelet extends through the aperture when the second arm is in a closed position relative to the first arm, wherein an opening of the lock eyelet is exposed from the other of the first arm and the second arm, and wherein the opening is engaged by a latch;
wherein the lock-closed arrangement comprises a lock eyelet carried by one of the first arm and the second arm and an aperture defined by the other of the first arm and the second arm, wherein the lock eyelet extends through the aperture when the second arm is in a closed position relative to the first arm, wherein an opening of the lock eyelet is exposed from the other of the first arm and the second arm, and wherein the opening is engaged by a latch;
wherein the hitch adapter is the only hitch adapter of the accessory mount assembly; and 
wherein the second arm pivots about a single axis relative to the first arm.”  

However, (U.S. Patent No. 11,220,303 B2) to Wronski does not explicitly disclose a wear block positioned between the first arm and the second arm when the second arm is in the closed position.
Didlake teaches the wear block (38) positioned between the first arm (14) and the second arm (18) when the second arm (18) is in the closed position (See Figures 2 & 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the wear block positioned between the first arm and the second arm when the second arm is in the closed position as taught by Didlake with the swingable accessory mount assembly of (U.S. Patent No. 11,220,303 B2) to Wronski in order to hold and retain the swing arm in the retracted position.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 16, 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 6,701,913 B1) to LeDuc et al., in view of (U.S. Patent Number 6,199,735 B1) to Cothern et al., and (U.S. Patent Number 5,544,799) to Didlake.
Regarding claim 1, LeDuc et al., discloses the single receiver mount (i.e. Left Protruding End Portion of (1116) adjacent (1112) in Figure 11) configured for mounting to the hitch receiver (102) of the vehicle (104) (See Figures 1 & 2), wherein the centerline bisects the receiver mount (i.e. Left Protruding End Portion of (1116) adjacent (1112) in Figure 11) in the vertical direction; 
the first arm (1116) having the first end and the second end (i.e. Left & Right End Portions of (1116) in Figure 11), the first end (i.e. Left End Portion of (1116) in Figure 11) attached to the receiver mount (i.e. Left Protruding End Portion of (1116) adjacent (1112) in Figure 11), the first arm  (1116) extending laterally from the receiver mount (i.e. Left Protruding End Portion of (1116) adjacent (1112) in Figure 11) to the second end (i.e. Right End Portion of (116) in Figure 11); 
the second arm (1104 & 1106) having the first end and the second end (i.e. Left & Right End Portions of (1104 & 1106), the first end (i.e. Right End Portion of (1104 & 1106) in Figure 11) pivotally attached (i.e. via (1110) in Figure 11) to or near the second end (i.e. Right End Portion of (1116) in Figure 11) of the first arm (1116), the second arm (1104 & 1106) movable between the closed position and an open position relative to the first arm (1116) (See Figure 11); 
the hitch adapter(1114), which holds a grill,  attached to or near the second end of the second arm (1104), 
wherein, when the second arm (1104 & 1106) is in the closed position (i.e. via w/ extendable telescoping of 1104 on 1106 in Figure 11), the center of the hitch adapter (1114) is offset from (i.e. via Extendable Telescoping of (1104) w/ (1106) in Figure 11) the centerline and is located on an opposite lateral side of the centerline from the second end of the first arm (1116) (See Figure 11) (See Column 13, lines 52 – 67).
However, LeDuc et al., does not disclose the hitch adapter attached to or near the second end of the second arm.  
Cothern et al., teaches the hitch adapter (80) attached to or near the second end of the second arm (62) (See Figures 5, 6, 7 & 8).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to replace the second end of the assembly of LeDuc et al., that receives the grill with the hitch adapted as taught by Cothern et al., to allow the assembly of LeDuc et al., to be used with other prior art load carriers while allowing them to pivot out from the vehicle to allow access to the rear of the vehicle.
However, LeDuc does not explicitly disclose a wear block positioned between the first arm and the second arm when the second arm is in the closed position.
Didlake teaches the wear block (38) positioned between the first arm (14) and the second arm (18) when the second arm (18) is in the closed position (See Figures 2 & 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the wear block positioned between the first arm and the second arm when the second arm is in the closed position as taught by Didlake with the swingable accessory mount assembly of LeDuc in order to hold and retain the swing arm in the retracted position.

	Regarding claim 2, LeDuc et al., as modified by Cothern discloses wherein the hitch adapter (80) is located above the receiver mount (30) (See Figures 5 & 6).
  
Regarding claim 5, LeDuc et al., as modified by Cothern et al., discloses further comprising the lock-closed arrangement (73 & 71) configured to secure the second arm (62) in the closed position (See Figure 3).

Regarding claim 16, LeDuc et al., as modified by Cothern et al., discloses the lock-closed arrangement (73 & 71) comprising the lock tab (71) carried by one of the first arm and the second arm (62) and the cooperating aperture (77) defined by the other of the first arm (60) and the second arm, wherein the lock pin (73) extends through the lock-tab aperture (75) and into the aperture (77) (See Figures 7 & 8).

Regarding claim 19, LeDuc et al., discloses the hitch adapter (1114) is the only hitch adapter (1114) of the accessory mount assembly (See Figure 11).

Regarding claim 20, LeDuc discloses wherein the second arm (1104 & 1106) pivots about the single pivot axis (1110) to the first arm (1116) (See Figure 11).
	
Claims 3 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 6,701,913 B1) to LeDuc et al., (U.S. Patent Number 6,199,735 B1) to Cothern et al., and (U.S. Patent Number 5,544,799) to Didlake as applied to claim 2 above, and further in view of (U.S. Patent Number 6,386,410 B1) to Van Dusen et al.
Regarding claim 3, LeDuc et al., as modified by above does not explicitly discloses one of the first arm and the second arm comprises the curved or angled portion and the horizontal portion.
Van Dusen et al., teaches the first arm (112) comprises the curved or angled portion (117) and the horizontal portion (i.e. Right Portion of (112) in Figure 5) for the purpose of sweeping back towards the vehicle (See Column 4, lines 52 – 54).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the first arm comprise the curved or angled portion and the horizontal portion as taught by Van Dusen et al., with the accessory mount assembly of LeDuc et al., in order to allow the arm to swept-back toward the vehicle.

Regarding claim 4, LeDuc et al., as modified by Van Dusen discloses wherein the curved or angled portion (117) is located closer to the receiver mount (114) than the horizontal portion (i.e. Right Portion of (112) in Figure 5).

Claims 6, 7 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 6,701,913 B1) to LeDuc et al., (U.S. Patent Number 6,199,735 B1) to Cothern et al., and (U.S. Patent Number 5,544,799) to Didlake as applied to claim 5 above, and further in view of (U.S. Patent Publication Number 2009 / 0001109 A1) to Wilkins.
Regarding claim 6, LeDuc et al., as modified by Cothern et al., discloses wherein the lock-closed arrangement (73 & 71) (See Figures 5 & 6).
However, LeDuc et al., as modified by above does not explicitly disclose the support bar having the first end and the second end each connected to the second arm, wherein the lock-closed arrangement located at or near the first end of the support bar.
Wilkins discloses the support bar (62A & 62B) having the first end and the second end each connected to the second arm (22), wherein the lock-closed arrangement (46, 48 & 50) is located at or near the first end of the support bar (62A & 62B) (See Figures 2, 4 & 5) for the purpose of storing, carrying and supporting a spare tire and preventing excess movement.  
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the support bar having the first end and the second end each connect to the second arm, wherein the lock-closed arrangement is located at or near the first end of the support bar as that by Wikins with the accessory mount assembly of LeDuc et al., in order to store, carry and support a spare tire and prevent excess movement.  

Regarding claim 7, LeDuc et al., as modified by Wilkins discloses further comprising the gusset (66) between the second arm (22) and the first end of the support bar (62A & 62B) (See Figure 5).  

Regarding claim 14, LeDue et al., as modified by Wilkins discloses the spare wheel mount (52, 54 & 60) (See Figure 5).

Claims 8, 9 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 6,701,913 B1) to LeDuc et al., (U.S. Patent Number 6,199,735 B1) to Cothern et al., (U.S. Patent Number 5,544,799) to Didlake and (U.S. Patent Publication Number 2009 / 0001109 A1) to Wilkins as applied to claim 7 above, and further in view of (U.S. Patent Number 5,713,501) to Yokoyama et al.
Regarding claim 8, LeDuc et al., as modified by above does not disclose wherein the gusset at least partially covers the lock-closed arrangement when the accessory mount assembly is viewed from the rear.
Yokoyama et al., teaches the gusset (11) at least partially covers the lock-closed arrangement (15) when the accessory mount assembly (9) is viewed from the rear (See Figures 1 & 3B).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the gusset at least partially coving the lock-closed arrangement when the accessory mount assembly is viewed from the rear as taught by Yokoyama et al., with the accessory mount assembly of LeDuc et al., in order to provide security.

Regarding claim 9, LeDuc et al., as modified by Yokoyama et al., discloses wherein at least a portion of the lock-closed arrangement (15) is located directly rearward of the gusset (11) when the accessory mount assembly (9) is viewed from the rear (See Figures 1 & 3B).

Regarding claim 10, LeDuc et al., as modified by Yokoyama et al., discloses the gusset (11) supports at least a portion of the lock-closed arrangement (15) (See Figure 3B).

Claims 12 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 6,701,913 B1) to LeDuc et al., (U.S. Patent Number 6,199,735 B1) to Cothern et al., (U.S. Patent Number 5,544,799) to Didlake and (U.S. Patent Number 2009 / 0001109 A1) to Wilkins as applied to claim 6 above, and further in view of (U.S. Patent Number 5,806,736) to Kincart. 
Regarding claim 12, LeDuc et al., as modified by above does not disclose the support bar having a vertical portion and the portion having an oblique angle relative to the second arm.
Kincart teaches the support bar (16) has the vertical portion (i.e. Right Portion of (16) in Figure 1A) and the portion having the oblique angle (i.e. Left Portion of (16) in Figure 1A) relative to the arm (20) (See Figure 1A).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the support bar having the vertical portion and the portion having the oblique angle relative to the arm as taught by Kincart with the accessory mount of LaDuc et al., in order to provide support for the spare tire.

Regarding claim 13, LeDuc et al., as modified by Kincart discloses the portion having the oblique angle (i.e. Left Portion of (16) in Figure 1A) comprises the first end of the support bar (16) or is located closer to the first end than the second end of the support bar (16) (See Figure 1A).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 6,701,913 B1) to LeDuc et al., (U.S. Patent Number 6,199,735 B1) to Cothern et al., and (U.S. Patent Number 5,544,799) to Didlake as applied to claim 1 above, and further in view of (U.S. Patent Number 5,094,373) to Lovci. 
Regarding claim 15, LeDuc et al., as modified above does not disclose the spare wheel mount supported on the support column, wherein the support column is located directly above the receiver mount.
Lovci teaches the spare wheel mount (88, 90, 92, 94 & 96) supported on the support column (60), wherein the support column (60) is located directly above the receiver mount (22) (See Figure 6).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the spare wheel mount supported on the support column, wherein the support column is located directly above the receiver mount as taught by Lovci with the accessory mount of LeDuc et al., in order to enhance produce aesthetics and appeal.

Allowable Subject Matter
Claims 11, 17 & 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

(U.S. Patent Number 5,114,120) to Bartelt et al., teaches the wear block (160 & 162) positioned between the first arm (14) and the second arm (108) when the second arm (110) is in the closed position (See Figures 1 & 2).

(U.S. Patent Number 10,384,621 B2) to Mehlen teaches the lock-closed arrangement (See Figure 2) comprises the handle (40); the lock eyelet (41) carried by one of the first arm (3) wherein the opening (i.e. Middle Gap Space of (41) in Figure 2) of the lock eyelet (41) is exposed from the other of the first arm (3), and wherein the opening (i.e. Middle Gap Space of (41) in Figure 2) is engaged by the latch (22) (See Figures 2 & 6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.V/Examiner, Art Unit 3734                                                                                                                                                                                                        

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734